                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                     CASE NO. 19-20913-CIV-LENARD/O'SULLIVAN

ALFREDO MARTIN, et al,

       Plaintiffs,
v.

GLOBAL DISTRIBUTION & LOGISTICS LLC,
a Florida Limited Liability Company; DANAY
SALAZAR, ALEJANDRO VIMOS, and MELISSA
BALLESTERO, individually,

       Defendants.
                                     /

            ORDER APPROVING SETTLEMENT AGREEMENT AND
       RECOMMENDING THAT THE CASE BE DISMISSED WITH PREJUDICE

       THIS MATTER came before the Court following a settlement conference before

the undersigned and the Court having conducted a hearing concerning the settlement.

       THE COURT has heard from counsel and considered the terms of the settlement

agreement, the pertinent portions of the record, and is otherwise fully advised in the

premises.

       This case involves claims for unpaid overtime compensation under the Fair

Labor Standards Act, 29 U.S.C. §201, et seq. ("FLSA"). In reviewing a settlement of an

FLSA private claim, a court must "scrutiniz[e] the settlement for fairness," and

determine that the settlement is a "fair and reasonable resolution of a bona fide dispute

over FLSA provisions." Lynn Food Stores v. United States, 679 F.2d 1350, 1352-53

(11th Cir. 1982). A settlement entered into in an adversarial context where both sides

are represented by counsel throughout litigation "is more likely to reflect a reasonable

compromise of disputed issues." Id. The district court may approve the settlement in

order to promote the policy of encouraging settlement of litigation. Id. at 1354.
        In this case, there is a bona fide factual dispute over the number of hours, if any,

for which the plaintiffs were not properly compensated. The terms of the settlement

were announced on the record in open Court. The Court has reviewed the terms of the

settlement agreement including the amount to be received by the plaintiffs and the

attorney’s fees and costs to be received by counsel and finds that the compromise

reached by the parties is a fair and reasonable resolution of the parties' bona fide

disputes. Accordingly, it is

        ORDERED AND ADJUDGED that the parties' settlement agreement (including

attorney’s fees and costs) is hereby APPROVED. It is further

        RECOMMENDED that this case be dismissed with prejudice and that the Court

retain jurisdiction until October 1, 2019 to enforce the terms of the settlement. The

parties consent to magistrate judge jurisdiction for any further matters in this

case.

        DONE AND ORDERED in Chambers at Miami, Florida this 13th day of May,

2019.




                                    JOHN J. O’SULLIVAN
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                              2
